        Case 5:18-cv-01603-EJD Document 133 Filed 12/04/20 Page 1 of 3


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MARC D. KATZ (Cal. Bar No. 189534)
 2 katzma@sec.gov
   SUSAN F. LA MARCA (Cal. Bar No. 215231)
 3 lamarcas@sec.gov
   RAHUL KOLHATKAR (Cal. Bar No. 261781)
 4 kolhatkarr@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 5 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 6 (415) 705-2500
   Attorneys for Plaintiff
 7

 8
   JEFFREY B. COOPERSMITH (Cal. Bar No. 252819)
 9  jcoopersmith@orrick.com
   ORRICK HERRINGTON & SUTCLIFFE LLP
10 701 5th Ave., Suite 5600
   Seattle, WA 98104-7097
11 (206) 839-4339
   Attorneys for Defendant Ramesh Balwani
12

13

14

15

16                           UNITED STATES DISTRICT COURT

17                          NORTHERN DISTRICT OF CALIFORNIA

18                                 SAN JOSE DIVISION

19 SECURITIES AND EXCHANGE COMMISSION,            Case No. 5:18-cv-01603-EJD

20             Plaintiff,                         JOINT STATUS CONFERENCE
                                                  STATEMENT
21       vs.
                                                  Date: December 17, 2020
22 RAMESH “SUNNY” BALWANI,                        Time: 10:00 a.m.
                                                  Courtroom: 4
23             Defendant.                         Judge: Edward J. Davila

24

25

26

27

28
           Case 5:18-cv-01603-EJD Document 133 Filed 12/04/20 Page 2 of 3



 1          Joint Status Conference Statement
 2          In accordance with the Notice of the Clerk, dated September 10, 2020 (ECF 132), plaintiff
 3 Securities and Exchange Commission (“SEC”) and defendant Ramesh Balwani submit the following

 4 Joint Status Conference Statement in anticipation of the Status Conference scheduled for December

 5 17, 2020.

 6          Case Status
 7          Pursuant to the Court’s prior Orders (see ECF 75, 89, and 123), the cut-offs for completion of
 8 fact discovery including depositions, and for expert discovery, have now passed. During discovery,

 9 the parties served upon each other several document requests and interrogatories; defendant appeared
10 for his deposition; defendant served numerous third-party document subpoenas and took third-party

11 depositions; and the Court resolved several discovery disputes. Neither party served expert

12 disclosures.

13          Case Schedule
14          The first of the two trials (involving Elizabeth Holmes) in the related criminal cases, United
15 States v. Elizabeth Holmes and Ramesh Balwani, No. 18-cr-0258-EJD, is scheduled to commence

16 March 9, 2021. The Court previously ordered that Mr. Balwani’s trial in the related criminal case will

17 commence thereafter.

18          The parties suggest that the Court set a pretrial and trial date, and date for hearing dispositive
19 motions, at the conclusion of the second trial in the related cases.

20

21

22

23

24

25

26

27

28

      JOINT STATUS CONF. STATEMENT                      1                          CASE NO. 5:18-CV-01603-EJD
          Case 5:18-cv-01603-EJD Document 133 Filed 12/04/20 Page 3 of 3



 1
     Dated: December 4, 2020            Respectfully submitted,
 2

 3

 4                                      /s/ Susan F. LaMarca
                                        Susan F. LaMarca
 5                                      Attorney for Plaintiff
                                        SECURITIES AND EXCHANGE COMMISSION
 6

 7
                                        /s/ Jeffrey B. Coopersmith
 8                                      Jeffrey B. Coopersmith
                                        ORRICK HERRINGTON & SUTCLIFFE LLP
 9                                      Attorney for Defendant Ramesh Balwani

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS CONF. STATEMENT           2                     CASE NO. 5:18-CV-01603-EJD
